                 Case 4:19-cv-00054-YGR Document 81 Filed 11/26/19 Page 1 of 5


 1   Rosanne L. Mah (State Bar No. 242628)
     Email: rmah@zlk.com
 2   LEVI & KORSINSKY, LLP
     388 Market Street, Suite 1300
 3   San Francisco, California 94111
     Telephone: (415) 373-1671
 4   Facsimile: (415) 484-1294
 5   Donald J. Enright (admitted pro hac vice)
     Email: denright@zlk.com
 6   John A. Carriel (admitted pro hac vice)
     Email: jcarriel@zlk.com
 7   LEVI & KORSINSKY, LLP
     1101 30th St., NW, Ste. 115
 8   Washington, DC 20007
     Telephone: (202) 524-4292
 9   Facsimile: (202) 333-2121
10   David C. Silver, Esq. (admitted pro hac vice)
     E-mail: DSilver@SilverMillerLaw.com
11   Jason S. Miller, Esq. (to be admitted pro hac vice)
     E-mail: JMiller@SilverMillerLaw.com
12   Todd R. Friedman, Esq. (admitted pro hac vice)
     E-mail: TFriedman@SilverMillerLaw.com
13   SILVER MILLER
     11780 W. Sample Road
14   Coral Springs, Florida 33065
     Telephone:     (954) 516-6000
15
     Attorneys for Lead Plaintiff James Fabian
16

17                                 UNITED STATES DISTRICT COURT
18                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                          OAKLAND DIVISION
20
     JAMES FABIAN, Individually and on Behalf of
     All Others Similarly Situated,                        Case No. 4:19-cv-00054-YGR
21

22                   Plaintiff,                            PLAINTIFF’S NOTICE OF MOTION AND
                                                           MOTION FOR LEAVE TO EFFECT
23          v.                                             ALTERNATIVE SERVICE ON
                                                           DEFENDANTS FRANCESCO FIRANO
24   NANO F/K/A RAIBLOCKS F/K/A HIEUSYS,
     LLC; COLIN LEMAHIEU; MICA BUSCH;                      AND BG SERVICES, S.R.L.
25   ZACH SHAPIRO; TROY RETZER; BG
     SERVICES, S.R.L. F/K/A BITGRAIL S.R.L.                Date:    January 14, 2020
26   F/K/A WEBCOIN SOLUTIONS; and                          Time:    2:00 p.m.
     FRANCESCO “THE BOMBER” FIRANO,                        Judge:   Hon. Yvonne Gonzalez Rogers
27                                                         Crtrm:   1, 4th Floor
                     Defendants.
28


                                                                           Case No. 4:19-cv-00054-YGR
                 Case 4:19-cv-00054-YGR Document 81 Filed 11/26/19 Page 2 of 5



 1          TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on January 14, 2020, or as soon as the matter may be heard
 3   before the Honorable Yvonne Gonzalez Rogers, United States District Judge - Northern District of
 4   California, Ronald V. Dellums Federal Building and United States Courthouse, 1301 Clay Street,
 5   Courtroom 1 - 4th Floor, Oakland, CA 94612, Lead Plaintiff James Fabian (“Plaintiff” or “Fabian”),
 6   by and through his undersigned attorneys, will and hereby does move this Court pursuant to Rules
 7   4(f)(3) and 4(h)(2) of the Federal Rules of Civil Procedure for an order permitting Plaintiff to effect
 8   alternative service on defendants Francesco Firano (“Firano”) and B.G. Services, S.R.L. (“BG
 9   Services” and together with Firano, the “BitGrail Defendants”). Specifically, Plaintiff requests an order
10   permitting him to serve upon the BitGrail Defendants the Summons as to BG Services (ECF No. 19-
11   5), the Summons as to Firano (ECF No. 19-6), Plaintiff’s First Amended Class Action Complaint (ECF
12   No. 58), the First Scheduling Order issued in this action (ECF No. 18), the Court’s Order Setting
13   Response Deadline and Case Management Conference (ECF No. 67), the Civil Minutes of the
14   November 18, 2019 Case Management Conference (ECF No. 80), a copy of this Court’s Standing
15   Order in Civil Cases, a copy of the Standing Order for All Judges of the Northern District of California
16   re: Contents of Joint Case Management Statement, a copy of the sample Standard Stipulated Protective
17   Order, and a copy of the Consent or Declination to Magistrate Judge Jurisdiction form (collectively,
18   the “Service Documents”) via the following methods, which are reasonably designed to afford the
19   BitGrail Defendants notice of this action and afford them an opportunity to present their answer and
20   defenses to the charges against them:
21          1.       Mailing of the Service Documents (via First Class International Registered Mail through
22   the U.S. Postal Service) to:
23                   •   B.G. Services, S.R.L.
                         Via Roma, 235
24                       50058 Signa FI, Italy;
25                   •   Francesco Firano
                         Via Roma, 235
26                       50058 Signa FI, Italy;
27
                     •   The BitGrail Defendants’ Bankruptcy Trustees at:
28                          o Dott. Gian Pietro Castaldi
                                          1             Case No. 4:19-cv-00054-YGR
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO EFFECT ALTERNATIVE
          SERVICE ON DEFENDANTS FRANCESCO FIRANO AND BG SERVICES, S.R.L.
                  Case 4:19-cv-00054-YGR Document 81 Filed 11/26/19 Page 3 of 5


                                 Via San Niccolò n. 1
 1
                                 50125 – Firenze FI, Italy; and
 2                           o Avv. Tommaso Ariani
                               Via de’ Benci n. 24
 3
                               50122 – Firenze FI, Italy; and
 4
                      •   Francesco Ballati (Firano’s attorney in Italy) at:
 5
                             o Avv. Francesco Ballati
 6                             Studio Legale Ballati
                               Via Mura Urbane, 30
 7                             51100 – Pistoia, Italy.
 8           2.       Emailing the Service Documents to:

 9                    •   The BitGrail Defendants’ Bankruptcy Trustees:
                             o Dott. Gian Pietro Castaldi at:
10                               studiogpcastaldi@gmail.com; and
11                           o Avv. Tommaso Ariani at:
                               tommaso.ariani@basp.it; and
12
                      •   Francesco Ballati (Firano’s attorney in Italy) at:
13
                             o francesco.ballati@studiolegaleballati.it; and
14                           o francesco.ballati@puntopec.it; and
15           3.       Sending a message containing a hyperlink to an online repository containing the Service
16   Documents to Firano personally via two social media accounts:
17                    •   Firano’s Twitter account located at:
18                           o https://twitter.com/bomberfrancy?lang=en; and
19                    •   Firano’s Facebook account located at:
20                           o https://www.facebook.com/FrancescoTheBomber.
21
             Plaintiff’s request is based on this Motion, the Memorandum of Points and Authorities and
22
     declaration filed herewith, all of the pleadings, files, and recordings in this proceeding, all other matters
23
     of which this Court may take judicial notice, and any additional argument or evidence that may be
24
     presented to or considered by this Court prior to its ruling.
25

26   Dated: November 26, 2019                            Respectfully submitted,

27                                                       LEVI & KORSINSKY, LLP

28                                                   By: /s/ Donald J. Enright

                                          2             Case No. 4:19-cv-00054-YGR
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO EFFECT ALTERNATIVE
          SERVICE ON DEFENDANTS FRANCESCO FIRANO AND BG SERVICES, S.R.L.
           Case 4:19-cv-00054-YGR Document 81 Filed 11/26/19 Page 4 of 5


                                         Donald J. Enright (admitted pro hac vice)
 1                                       John A. Carriel (admitted pro hac vice)
                                         LEVI & KORSINSKY, LLP
 2                                       1101 30th St., NW, Ste. 115
                                         Washington, DC 20007
 3                                       Telephone: (202) 524-4292
                                         Facsimile: (202) 333-2121
 4
                                         Rosanne L. Mah
 5                                       LEVI & KORSINSKY, LLP
                                         388 Market Street, Suite 1300
 6                                       San Francisco, CA 94111
                                         Telephone: (415) 291-2420
 7                                       Facsimile: (415) 484-1294
 8                                       David C. Silver (admitted pro hac vice)
                                         Jason S. Miller*
 9                                       Todd R. Friedman (admitted pro hac vice)
                                         SILVER MILLER
10                                       11780 W. Sample Road
                                         Coral Springs, FL 33065
11                                       Telephone: (954) 516-6000
                                         * to be admitted pro hac vice
12
                                         Attorneys for Lead Plaintiff James Fabian
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3             Case No. 4:19-cv-00054-YGR
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO EFFECT ALTERNATIVE
          SERVICE ON DEFENDANTS FRANCESCO FIRANO AND BG SERVICES, S.R.L.
              Case 4:19-cv-00054-YGR Document 81 Filed 11/26/19 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2          I authorized the electronic filing of Plaintiff’s Motion for Leave to Effect Alternative Service,
 3   supporting Memorandum of Points and Authorities, and the Declaration of John A. Carriel in Support
 4   of Plaintiff’s Motion for Leave to Effect Alternative Service with the Clerk of the Court using the
 5   CM/ECF system which will send notification of such filing to the email addresses denoted on the
 6   Electronic Mail Notice List maintained by this Court.
 7

 8          Dated: November 26, 2019                             /s/Donald J. Enright
                                                                 Donald J. Enright
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          4             Case No. 4:19-cv-00054-YGR
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO EFFECT ALTERNATIVE
          SERVICE ON DEFENDANTS FRANCESCO FIRANO AND BG SERVICES, S.R.L.
